COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER OF CONTINUING ABATEMENT

Appellate case name:        Lee-Var, Inc. d/b/a Palmer of Texas Tanks, Inc. v. M-I
                            Overseas Limited

Appellate case number:      01-17-00238-CV

Trial court case number:    2014-01813

Trial court:                333rd District Court of Harris County

       On August 3, 2017, we granted the parties agreed motion to abate the appeal
pending finalization of their settlement agreement and abated the appeal. And, we
directed the parties to file a motion to reinstate and dismiss the appeal, a motion to
reinstate and proceed with the appeal, or a report advising the Court of the status of the
proceedings no later than September 18, 2017. The parties have not responded.
       Accordingly, we direct the parties to file a motion to reinstate and dismiss the
appeal, a motion to reinstate and proceed with the appeal, or a report advising the Court
of the status of the proceedings no later 14 days from the date of this order. If the
parties do not respond as directed, the case may be reinstated on the Court’s active
docket and the appeal will proceed under the applicable Texas Rules of Appellate
Procedure.
      The appeal remains abated, treated as a closed case, and removed from this
Court’s active docket.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court

Date: October 19, 2017